UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7449


MICHAEL WAYNE CEPHAS,

                Petitioner - Appellant,

          v.

COMMONWEALTH,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01066-CMH-IDD)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Cephas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Wayne     Cephas       seeks    to    appeal      the    district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition

without prejudice for failure to exhaust state court remedies.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.               See     28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue    absent     “a        substantial    showing       of     the     denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).

               When the district court denies relief on the merits, a

prisoner       satisfies         this    standard         by     demonstrating         that

reasonable       jurists        would    find      that    the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief        on     procedural       grounds,       the      prisoner      must

demonstrate       both    that     the   dispositive           procedural     ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Cephas has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3